Citation Nr: 0816228	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  06-17 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the appellant is eligible for Department of Veterans 
Affairs (VA) nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The claimant had active service from January 7, 1970 until 
April 1, 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Buffalo, New York.

The appellant's claim was certified and transferred to the 
Board on March 20, 2007.  In a letter on that date claimant 
was notified that he could submit additional evidence or that 
he could request a personal hearing before the Board.  He was 
notified that, "you must submit your request within 90 days 
of the date of this letter, or by the date that the Board 
issues a decision in your case, whichever comes first." 

Subsequently the Board received additional evidence from the 
claimant on June 29, 2007, or 101 days following the 
notification of certification and transfer of records to the 
Board.  Subsequently, a request for a Travel Board hearing 
was received on July 3, 2007, or 105 days after the 
notification of certification.  The additional evidence is in 
the form of a statement from the claimant repeating an 
argument he previously made and which the Board will 
considered.  Regarding the Travel Board request, however, the 
Board finds no fundamental unfairness in proceeding to 
adjudicate the case at the present time.  The Board will not 
accept a request for a personal hearing or additional 
evidence except when the appellant demonstrates on motion 
that there was good cause for the delay.  As good cause has 
not been demonstrated the request for a Travel Board hearing 
is denied.  38 C.F.R. § 20.1304(b) (West 2002 & Supp. 2007).


FINDING OF FACT

The appellant did not have qualifying active service for 
purposes of VA nonservice-connected pension benefits.



CONCLUSION OF LAW

Basic eligibility for VA nonservice-connected pension 
benefits is not established. 38 U.S.C.A. §§ 101(2), 1521, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.3, 3.6, 
3.203, 3.314(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he is eligible for VA nonservice-
connected pension benefits because he had service in the 
United States Marine Corps during the Vietnam Era.  

Under VA regulations, the payment of nonservice-connected 
pension benefits is provided to veterans who are permanently 
and totally disabled from a nonservice-connected disability 
which is not the result of willful misconduct, but only where 
the veteran has the requisite active wartime service. 38 
U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).

A veteran meets the service requirements of that section if 
he served in active military, naval or air service under one 
of the following conditions: (1) for ninety days or more 
during a period of war; (2) during a period of war and was 
discharged or released from service for a service- connected 
disability; (3) for a period of ninety consecutive days or 
more and such period began or ended during a period of war; 
or (4) for an aggregate of ninety days or more in two or more 
separate periods of service during more than one period of 
war. 38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).

Active military, naval, or air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty. 38 C.F.R. § 3.6(a).

The appellant is not service connected for any disability.  
Further, the appellant was not discharged due to a disability 
incurred or aggravated by service.  The appellant was found 
unsuitable for military service and discharged prior to 
completion of his basic training.  

As noted in the Introduction, the appellant served on active 
duty from January 7, 1970 until April 1, 1970.  Although his 
service dates are during a period of war, they do not fulfill 
the requisite time requirement of 90 days active service. 

A review of the service records and DD Form 214 indicates 
that the appellant's length of service was from January 7, 
1970 to April 1, 1970, i.e., 85 days. 

The record reveals that the service department allowed the 
claimant two days travel time back to his home of record, New 
York City. This increased the length of service to 87 days 
which is short of the 90 consecutive days requirement 
previously noted.

In support of his claim, the appellant argues that it took 
five days for him to travel "home" which would have given 
him 90 days of service.  He claimed that his home was San 
Mateo, California.  In a January 2005 statement he wrote:

Please consider that it did actually take 
me 5 days to travel from Parris Island 
[South Carolina] to California (plane 
from Parris Island [South Carolina] to 
[New York City] and bus from [New York 
City] to San Mateo, [California] ...).

Irrespective of where the appellant chose to go after 
separation, the service department granted him two days based 
upon the fact that his home of record being New York City.  
At the end of the two days, his period of service terminated 
irrespective of where he thereafter decided to travel.  Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992) (Only service 
department records can establish if and when a person was 
serving on active duty, active duty for training, or inactive 
duty training.)

Based on the evidence of record, the Board must conclude that 
the appellant did not have qualifying service for nonservice-
connected pension benefit purposes.  The personnel records 
clearly reveal that after entering active duty in January 
1970 the appellant listed Queens, New York City as his home 
of record since September 1969.  

As the appellant's length of service was 87 days, which falls 
short of the 90 consecutive days required, he is not a 
veteran for nonservice-connected pension benefit purposes.  

Based on the findings above, the appellant does not qualify 
for nonservice- connected pension benefits and the appeal is 
denied as a matter of law. Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law, and not the evidence, is 
dispositive of a claim, such claim should be denied because 
of the absence of legal merit or the lack of entitlement 
under the law).

Since, the claim is denied by a matter of law discussion of 
the Veterans Claims Assistance Act of 2000 (VCAA) is not 
required. See Smith v. Gober, 14 Vet. App. 227, 230 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 
821 (2002).


ORDER

Nonservice-connected pension benefits are denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


